Title: Motion Commending French Fleet, [4 April] 1781
From: Madison, James
To: 



[4 April 1781]
[Resolved,] That the President inform Monsr. Destouches Commander of the Squadron consigned by his M. C. Majesty to the Succour of his Allies, that the United States in Congress Assembled have seen with the highest satisfaction the vigilance & zeal he has manifested on every occasion to fulfill the generous intentions of his sovereign and the wishes of these States; and that he present to Monsr. Destouches, and the officers & men under his command, their particular thanks for the bravery ardor & good conduct displayed in the late enterprize against the Enemy at Portsmouth in Virginia, in which although the accomplishment of the object was prevented by [un]foreseen casuelties, the gallant & advantageous contest maintained on the 16th. of March off the Capes of Chesapeak Bay against a superior British Fleet does so much honor to the arms of his M. C. M. and is so happy a presage of decisive advantages to the United States.
